DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2006/0203595).
With respect claim 11, Nguyen teaches an array of dies (see Fig. 1; memory array); and 
a controller coupled to the array through a channel and configured (see Fig. 1 and 5, and paragraphs 15 and 34-35; controller 110 and device manager)  to: 
regard the array as a plurality of logical storage regions each corresponding to a row of dies within the array, the dies within a column of the array respectively corresponding to the logical storage regions; 
generate, based on a logical address, a physical address including a logical storage region address indicating one among the logical storage regions corresponding to the dies within a selected column of the array (see Fig. 3 and paragraphs 25-26, 29 and 31-32; memory map look-up table is only one embodiment for generating a corresponding physical address for a logical address); 
activate, through the channel, one among the dies within the selected column according to the logical storage region address (see paragraphs 32-33, 34 and 36; controller circuit or device manager receives a read or write command containing a logical address from or to which the application desires to read or write data. The controller or device manager accesses a look-up table in memory to find the corresponding physical address 403 for that particular logical address…controller can then output the physical address 405 to the chip select generation circuitry over the address lines. The chip select generation circuitry uses the addresses from the controller in order to generate 407 the various chip select signals… a device manager 500 contains the look-up table functions of the controller circuitry and the chip select signal generation function); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0203595) in view of Thompson et al. (US 7,133,960).
With respect claim 1, Nguyen teaches a storage configured to store data, and including a plurality of physical storage regions, which are divided into multiple groups (see Fig. 1, and paragraph 16; memory array); and 
a controller coupled with the storage through at least one channel, and configured to control the storage (see Fig. 1 and 5, and paragraphs 15 and 34-35; controller 110 and device manager), 
wherein the controller includes: a storage region management circuit configured to manage the storage as a plurality of logical storage regions, each corresponding to a respective one of the groups of physical storage regions (see Abstract; memory device that has a logical memory address map can be replaced with multiple memory devices that each has an address range that is a subset of the logical memory address map. When one of the multiple memory devices is addressed in the logical memory address map, a corresponding physical address is generated from the logical address); 

a virtual address control circuit configured to generate the selection signal based on the logical storage region address in the physical address by referring to the reference table and transmit the selection signal and the physical address to the storage through the channel (see paragraphs 32-33, 34 and 36; controller circuit or device manager receives a read or write command containing a logical address from or to which the application desires to read or write data. The controller or device manager accesses a look-up table in memory to find the corresponding physical address 403 for that particular logical address…controller can then output the physical address 405 to the chip select generation circuitry over the address lines. The chip select generation circuitry uses the addresses from the controller in order to generate 407 the various chip select signals… a device manager 500 contains the look-up table functions of the controller circuitry and the chip select signal generation function).
Nguyen teaches a reference table configured to store relationship information among the logical storage region address, physical location information indicating the physical storage region corresponding to the logical storage region indicated by the logical storage region address (see Fig. 3 and paragraph 29; look-up table).
However, Nguyen does not explicitly teach wherein the reference table is configured to store information about a selection signal for activating the physical storage region.
However, Thompson et al. teaches a table 130 including physical chip select vector (see Fig. 1); wherein a chip select remapping unit receives logical chip select associated with a dual in-
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device taught by Nguyen to include the above mentioned to be able to map logical memory ranks to available physical memory ranks (see Thompson, Abstract, lines 4-7).
 
With respect claim 2, Nguyen teaches wherein each of the physical storage regions is configured as a memory chip (see paragraphs 25-26; memory chip).

With respect claim 3, Nguyen teaches wherein the logical storage region address in the physical address indicates the memory chip corresponding to the logical storage region indicated by the logical storage region address (see paragraph 26-27 and 30; if the electronic system has two 64 MB flash RAM devices, its physical address range 220 might be different than the logical address range 210. The electronic system might split up the single flash memory address range 200 into two logical address sub-ranges 201 and 203 for the two flash RAMs. Each logical address sub-range 201 and 203 could then be mapped to different physical address ranges 205 and 207 respectively), and 


With respect claim 4, Nguyen teaches wherein each of the physical storage regions is configured by a plurality of memory blocks respectively selected from a plurality of memory chips (see paragraphs 16 and 17; memory device includes an array of memory cells 130… the number of addresses increases with both increased memory cell counts and increased bank and block counts).

With respect claim 5, Nguyen teaches wherein the logical storage region address in the physical address indicates the memory chip including the selected memory block corresponding to the logical storage region indicated by the logical storage region address (see paragraph 26-27 and 30; if the electronic system has two 64 MB flash RAM devices, its physical address range 220 might be different than the logical address range 210. The electronic system might split up the single flash memory address range 200 into two logical address sub-ranges 201 and 203 for the two flash RAMs. Each logical address sub-range 201 and 203 could then be mapped to different physical address ranges 205 and 207 respectively), and 
wherein the selection signal is a chip select signal for activating the memory chip including the selected memory block corresponding to the logical storage region indicated by the logical storage region address (see Abstract and paragraphs 20, 25-27 and 30; chip select is required to access the device).

claim 6, Nguyen teaches a controller coupled with a storage (see Fig. 1 and 5, and paragraphs 15 and 34-35; controller 110 and device manager) which includes a plurality of physical storage regions divided into multiple groups (see Fig. 1, and paragraph 16; memory array), through at least one channel, the controller comprising: 
a storage region management circuit configured to manage the storage as a plurality of logical storage regions, each corresponding to a respective one of the groups of physical storage regions regions (see Abstract; memory device that has a logical memory address map can be replaced with multiple memory devices that each has an address range that is a subset of the logical memory address map. When one of the multiple memory devices is addressed in the logical memory address map, a corresponding physical address is generated from the logical address);
an address conversion circuit configured to generate a physical address including a logical storage region address indicating one of the logical storage regions based on a logical address (see Fig. 3 and paragraphs 25-26, 29 and 31-32; memory map look-up table is only one embodiment for generating a corresponding physical address for a logical address); 
a virtual address control circuit configured to generate the selection signal based on the logical storage region address in the physical address by referring to the reference table and transmit the selection signal and the physical address to the storage through the channel (see paragraphs 32-33, 34 and 36; controller circuit or device manager receives a read or write command containing a logical address from or to which the application desires to read or write data. The controller or device manager accesses a look-up table in memory to find the corresponding physical address 403 for that particular logical address…controller can then output the physical address 405 to the chip select generation circuitry over the address lines. The chip select generation circuitry uses the addresses from the controller in order to generate 407 the 
Nguyen teaches a reference table configured to store relationship information among the logical storage region address, physical location information indicating the physical storage region corresponding to the logical storage region indicated by the logical storage region address (see Fig. 3 and paragraph 29; look-up table).
However, Nguyen does not explicitly teach wherein the reference table is configured to store information about a selection signal for activating the physical storage region.
However, Thompson et al. teaches a table 130 including physical chip select vector (see Fig. 1); wherein a chip select remapping unit receives logical chip select associated with a dual in-line memory module. The chip select remapping unit converts the logical chip select vector through a redirection table that maps the logical memory ranks to available physical memory ranks (see Abstract). The CS Remapping Logic Unit passes the logical CS vector through a one-hot index conversion process to generate an index value. The index values may be a sixteen (16) bit value, which may be used to access an appropriate physical CS vector from a soft table 130 (see column 2, lines 37-54).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the controller taught by Nguyen to include the above mentioned to be able to map logical memory ranks to available physical memory ranks (see Thompson, Abstract, lines 4-7).

With respect claim 7, Nguyen teaches wherein each of the physical storage regions is configured as a memory chip (see paragraphs 25-26; memory chip).

With respect claim 8, Nguyen teaches wherein the logical storage region address in the physical address indicates the memory chip corresponding to the logical storage region indicated by the logical storage region address (see paragraph 26-27 and 30; if the electronic system has two 64 MB flash RAM devices, its physical address range 220 might be different than the logical address range 210. The electronic system might split up the single flash memory address range 200 into two logical address sub-ranges 201 and 203 for the two flash RAMs. Each logical address sub-range 201 and 203 could then be mapped to different physical address ranges 205 and 207 respectively), and 
wherein the selection signal is a chip select signal for activating the memory chip corresponding to the logical storage region indicated by the logical storage region address (see Abstract and paragraphs 20, 25-27 and 30; chip select is required to access the device).

With respect claim 9, Nguyen teaches wherein each of the physical storage regions is configured as a plurality of memory blocks respectively selected from a plurality of memory chips (see paragraphs 16 and 17; memory device includes an array of memory cells 130… the number of addresses increases with both increased memory cell counts and increased bank and block counts).

With respect claim 10, Nguyen teaches wherein the logical storage region address in the physical address indicates the memory chip including the selected memory block corresponding to the logical storage region indicated by the logical storage region address (see paragraph 26-27 and 30; if the electronic system has two 64 MB flash RAM devices, its physical address range 220 
wherein the selection signal is a chip select signal for activating the memory chip including the selected memory block corresponding to the logical storage region indicated by the logical storage region address (see Abstract and paragraphs 20, 25-27 and 30; chip select is required to access the device).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0203595) as applied to claim 11 above, and further in view of Thompson et al. (US 7,133,960).
With respect claim 12, Nguyen teaches a reference table configured to store relationship information among the logical storage region address, physical location information indicating the physical storage region corresponding to the logical storage region indicated by the logical storage region address (see Fig. 3 and paragraph 29; look-up table).
However, Nguyen does not explicitly teach wherein the reference table is configured to store information about a selection signal for activating the physical storage region.
However, Thompson et al. teaches a table 130 including physical chip select vector (see Fig. 1); wherein a chip select remapping unit receives logical chip select associated with a dual in-line memory module. The chip select remapping unit converts the logical chip select vector through a redirection table that maps the logical memory ranks to available physical memory ranks (see Abstract). The CS Remapping Logic Unit passes the logical CS vector through a one-hot 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Nguyen to include the above mentioned to be able to map logical memory ranks to available physical memory ranks (see Thompson, Abstract, lines 4-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139